DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 3 and 16-18 in the reply filed on 01/06/2021 is acknowledged.
Applicant’s amendment of claims 1 and 15 in the reply filed on 01/06/2021 is acknowledged.
Applicant’s addition of new claims 21-23 in the reply filed on 01/06/2021 is acknowledged.
Claims 1- 2, 4-14, and 19-23 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1- 2, 4-14, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Saitoh et al., WO 2016/006530 taken with Yamazaki et al., US 2013/0020569 discloses all limitations of claim 1 except for that “the carrier concentration in the channel regions of the plurality of first TFTs is 10 times or more and 1000 times or less the carrier concentration in the channel regions of the plurality of second TFTs.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 15, Saitoh taken with Yamazaki discloses all limitations of claim 15 except for “the step (D) includes the steps of: (al) forming a mask that covers the channel region of the oC or less after the plasma treatment.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 21, prior-art fails to disclose an active matrix substrate wherein “a carrier concentration in the channel regions of the plurality of first TFTs is higher than a carrier concentration in the channel regions of the plurality of second TFTs, the inorganic insulating layer includes a silicon oxide layer that is in contact with the channel regions of the plurality of first TFTs and the plurality of second TFTs, and a first portion of the silicon oxide layer that is located over the plurality of first TFTs contains hydrogen at a higher concentration than a second portion of the silicon oxide layer that is located over the plurality of second TFTs.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893